
	
		I
		112th CONGRESS
		2d Session
		H. R. 6066
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Ms. Hayworth (for
			 herself, Mr. Dold, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  parity between the exclusion from income for employer-provided mass transit and
		  parking benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Commuter Savings Act of
			 2012.
		2.Extension of
			 parity for exclusion from income for employer-provided mass transit and parking
			 benefits
			(a)In
			 generalParagraph (2) of
			 section 132(f) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
			(b)Effective
			 dateThe amendments made by this section shall apply to months
			 after December 31, 2011.
			3.Reduction in
			 appropriations to Prevention and Public Health FundThe amounts appropriated to the Prevention
			 and Public Health Fund established under section 4002 of the Patient Protection
			 and Affordable Care Act shall be reduced by an amount equal to the amount
			 estimated by the Secretary of the Treasury to be the reduction in revenues to
			 the Federal Government by reason of the amendments made by section 1.
		
